Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
Claim(s) 35,36 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zergiebel et al (2016/0095585).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Re claim 35;
A hand-held electromechanical surgical device, comprising: an outer shell housing including: a distal section having an edge; and a proximal section having an edge configured to engage the edge of the distal section, the distal and proximal sections together defining a cavity configured to selectively encase a power-pack therein (see at least figures 3, 6 which show  a cavity formed by proximal and distal sections); and an insertion guide configured to be seated on the edge of the proximal or distal sections for guiding the power-pack into the proximal section or the distal section, wherein the insertion guide includes a body portion that covers an internal surface and an opposing external surface of the proximal or distal sections when the insertion guide is engaged with the edge of the proximal or distal sections. (see at least figures 5-11 and ¶122-127)


Re claim 36;
The hand-held electromechanical surgical device according to claim 35, wherein the body portion has a side defining a track configured for receipt of the edge of the proximal or distal sections. (see at least figures 5-11 and ¶122-127.  The track can be considered the side 52 as shown in figure 6.) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based 
Claim 27,35,36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,636,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is an obvious variant of the claims of the' 091 patent. For example, see at least claim 10 of the '091 patent which teaches using an insertion guide, and claim 8 of the '091 patent which teaches installing a power pack inside a hand held surgical device. See also claims 11,12 of the ’091 patent which teaches a shell and insertion guide, and claim 12 teaches a track.

Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-21 of U.S. Patent No. 10,245,056. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim is an obvious variant of the claims of the' 091 patent.
For example, see at least claims 18,19 of the '056 patent which teaches using an insertion guide.

Allowable Subject Matter
Claims 15,17-26 are allowed.
Claims 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792